—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Friedmann, J.), dated April 29, 1992, which granted the motion of the plaintiff Mario Ramos for summary judgment dismissing the defendant’s counterclaim.
Ordered that the order is affirmed, with costs.
This action arose out of an automobile accident, in which a vehicle driven by the defendant struck the rear of a vehicle driven by the plaintiff Mario Ramos. The defendant counterclaimed against Mario Ramos for contribution to the extent that Ramos’ injuries were the result of his own negligence in causing the accident. Mario Ramos moved to dismiss the counterclaim, submitting, inter alia, his affidavit stating that he was struck from behind by the defendant and did not cause the accident. Ramos also submitted a police report in which the police officer recorded the defendant’s statement, made immediately after the accident, that he had been "looking at the flashing yellow light when he hit” the Ramos vehicle. In opposition, the defendant submitted only the affirmation of his attorney contending that the evidence submitted in support of the motion was conclusory. The Supreme Court granted the motion. We affirm.
The defendant concedes that his statement in the police report is an admission. The mere assertion of a counterclaim, unsupported by proof that it is in some way meritorious, is insufficient to defeat a motion for summary judgment (see, Polyglycoat Ctr. v Arace’s Ford, 126 AD2d 844). Therefore, the court correctly granted the motion and dismissed the counterclaim (see, Farragut Gardens No. 5 v Milrot, 23 AD2d 889). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.